UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September 30, 2009 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-144082 MARVIN’S PLACE, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-8758875 (I.R.S. Employer Identification No.) 8860 Greenlawn St., Riverside, California 92508 (Address of Principal Executive Offices) (951) 902-2022 (Issuer’s telephone number) None (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. []Large accelerated filer []Accelerated filer []Non-accelerated filer [X]Small reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [ X ]No [] State the number of shares outstanding of each of the issuer's classes of common equity, as of September 30, 2009: Class Outstanding shares as of September 30, 2009 Common Stock, $0.001 par value INDEX Page PART 1-FINANCIAL INFORMATION 2 Item 1.Financial Statements Balance Sheets as of September 30, 2009 (unaudited) and December 31, 2008 F-1 Statements of Operations (unaudited) for the nine months ended September 30, 2009 and September 30, 2008 and the period from inception (April 11, 2007) to September 30, 2009. F-2 Statements of Cash Flows (unaudited) for the nine months ended September 30, 2009 and September 30, 2008 and the period from inception (April 11, 2007) to September 30, 2009 F-3 Statement of Stockholders Equity (Deficit) for the nine months ended September 30, 2009 and the period from inception (April 11, 2007) to September 30, 2009 F-4 Notes to Financial Statements F-5 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3.Quantitative and Qualitative Disclosures about Market Risk 10 Item 4.Control and Procedures 10 PART II-OTHER INFORMATION Item 1.Legal Proceedings 11 Item 1A.Risk Factors 11 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 6.Exhibits 14 SIGNATURES PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 MARVIN’S PLACE, INC. (A Development Stage Company) BALANCE SHEET
